Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-15, 17-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 8 contains allowable subject matter pertaining to “a second message that grants the first request and the second request; receive, from the slave device, a third message that instructs the master device to provide a set of clock synchronization messages, the set of clock synchronization messages including the first type of clock synchronization message and the second type of clock synchronization message; and provide, to the slave device, the set of clock synchronization messages to permit the slave device to synchronize a slave clock with a master clock of the master device.”  The prior art does not teach a third message that instructs master device to output a plurality of synchronization messages. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH HASSAN whose telephone number is (571)270-3456.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH HASSAN/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637